DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 15 December 2021, with respect to the objections to claims 6-8 and 11 have been fully considered and are persuasive. The objections of 16 September 2021 have been withdrawn. 

Applicant’s arguments with respect to the indefiniteness rejections of claims 6 and 11 have been fully considered and are persuasive. The rejections have been withdrawn. 

Applicant's arguments with respect to the prior art rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Figure 7 of Naim shows that the second engaging part 70 is not securable, and in use is not secured to the first surface 52 of the second element as claimed. However, Figure 5 shows that the second engaging part is secured, and thus securable, to the first surface of the second element. Further, Figure 5 shows a state of the latch that can be considered “in use”, and thus the second engaging part is also in use secured to the first surface of the second element. Applicant further argues that Naim fails to disclose that “when the user closes the second element against the first element the first and second engaging parts are automatically engaged and secondary lock automatically sets to the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naim (WO-2018100439-A1).

With regards to claim 1, Naim discloses a child safety latch (200 Figure 1) for a cupboard or chest of drawers (Page 2 Line 23) for preventing the unwanted movement of a first element (element having surface 50, Figure 1) with respect to a second element (element having surface 52, Figure 1), said second element comprising a first surface (52 Figure 1) which is orthogonal to a first surface (50 Figure 1) of the first element said latch comprising: 
a first engaging part (60 Figure 7) comprising a element securing section (32 top, Figure 7) being securable, and in use secured to, the first surface of the first element and 
a second engaging part (70 Figure 7) being securable, and in use secured to, the first surface of the second element, 
the first engaging part comprising a prong assembly (31 Figure 4) including a prong arm (34 Figure 4) with a terminal end (chamfered tip of 34, Figure 4); 
the second engaging part comprising a receiving means (100 Figure 1) arranged for capturing the terminal end of said prong arm, said receiving means including a receiver (22 Figure 4) to automatically receive and capture (Page 9 Line 17) said terminal end to result in engagement (Figure 1) of the first engaging part with the second engaging part, when the first and second engaging parts are moved together in a first direction (left to right, Figures 5 and 7), and thus to prevent movement (Page 9 Line 24) of the first element with respect the second element; 
(up and down, Figure 6) which releases the terminal end from capture by the receiving means and permits movement of the second element with respect to the first element, the movement of the receiving means or prong is effected by a disengaging means (20 Figure 1) provided on the second engaging part which is actuatable by a user (Figure 2) to release (Figure 7) first and second engaging parts and wherein the receiving means or prong arm is resilient (resilient core 19 of the receiving means, Figure 4) and returns to the first position (resilient core 19 is biased towards the engaged position, Page 8 Line 28) after release by the user such that when the first element is moved back towards the second element, the latch is automatically reactivated (Page 9 Line 17) the first and second engaging parts become engaged, 
the prong assembly including two prong arms (34 left and 34 right, Figure 4) each with a terminal end (tips of 34 left and 34 right, Figure 4) side by side and the receiving means includes two corresponding receivers (24 left and 24 right, Figure 4) to capture the respective terminal end and the second engaging part includes two corresponding disengaging means (20 left and 20 right, Figure 4) both of which need to be actuated (Page 7 Line 27) by the user (Figure 2) in order to disengage the first and second engaging parts and so release the first and second engaging parts and 
a secondary lock (16 Figure 6) is provided which is biased (Page 11 Line 41) to a locked position in which it prevents movement of at least one of the disengaging means until the secondary locked is first moved by the user to an unlocked position (“the locking mechanism is configured to release the retained prongs 34 from the housing by sequentially pushing the primary button 16 against the housing followed by pressing the pair of secondary buttons 20 towards the housing without releasing the pushed primary button 16” [Page 10 Lines 24-27]), 
characterized in that the first engaging part is made of rigid material (Page 3 Line 8) and that the element securing section and the prong assembly are orthogonally arranged (the securing section [[38]] 32 (typo corrected) and prongs 34 are orthogonal to each other, Figure 4) with respect to each other and the secondary lock is biased to the locked position by a resilient lock spring (14 Figure 4) such that the spring automatically restores the secondary lock to the locked position when released, so that when the user closes the second element against the first element the first and second engaging parts are automatically engaged and secondary lock automatically sets to the locked position (Page 11 Lines 28-31).

With regards to claim 2, Naim discloses a child safety latch according to claim 1, 
characterized in that the two corresponding disengaging means (20 top and 20 bottom, Figure 2) are required to be pressed by a user from opposing sides (from above and below, Figure 2).

With regards to claim 3, Naim discloses a child safety latch according to claim 2, 
characterized in that in the locked position (Figure 8 shows the unlocked position, but “when the primary button 16 is in the locking position or improperly adjusted to the unlocking position, the slab 17 continues to impede the arm 46” [Page 11 Lines 16-17]) the secondary lock (16 Figure 8) braces against both of the corresponding abutment surfaces (46 Figure 8) on each of the two disengaging means (20 Figure 8).

With regards to claim 4, Naim discloses a child safety latch according to claim 1, 
characterized in that the two corresponding disengagement means (20 Figure 2) are slidably (Page 10 Line 9) movable from the engaged position to the disengaged position (“the secondary buttons 20 are pressed towards the housing to adapt the unlocking position” [Page 9 Lines 31-32]).

With regards to claim 5, Naim discloses a child safety latch according to claim 2, 
characterized in that the secondary lock (16 Figure 2) is slidably movable (Page 7 Line 21) from the locked position (Figure 6) to the unlocked position (Figure 8).

With regards to claim 6, Naim discloses a child safety latch according to claim 5, 
characterized in that the secondary lock (16 Figure 2) is moveable from the locked position (Figure 6) to the unlocked position (Figure 8) in a direction (left to right, Figure 6) which is approximately orthogonal to the movement (up and down, Figure 6) of the disengaging means (20 Figure 2) from the engaged position to the disengaged position (“the secondary buttons 20 are pressed towards the housing to adapt the unlocking position” [Page 9 Lines 31-32]).

With regards to claim 7, Naim discloses a child safety latch according to claim 1, 
characterized in that the secondary lock (16 Figure 2) is engageable by the user (Figure 2) and slidably moved (Page 7 Line 21) in a first direction (to the right, Figure 6) in a first step to (17 Figure 8) and the disengaging means (20 Figure 2) are arranged to then be free to be moved in a second and mutually opposing direction (up and down, Figure 2) being in a plane which is orthogonal to the first direction to release first and second engaging parts (“the locking mechanism is configured to release the retained prongs 34 from the housing by sequentially pushing the primary button 16 against the housing followed by pressing the pair of secondary buttons 20 towards the housing without releasing the pushed primary button 16” [Page 10 Lines 24-27]) and permit the second element (body of 52, Figure 7)  to be moved with respect to the first element (body of 50, Figure 7).

With regards to claim 12, Naim discloses a child safety latch according to claim 1, 
characterized in that the latch is a cabinet latch (200 Figure 1) and the second element is a part of the cabinet frame and the first element is a cabinet door (Page 3, PP 4).

With regards to claim 13, Naim discloses a child safety latch according to claim 1, 
characterized in that the latch is a drawer latch (200 Figure 1) and the second element is a part of the drawer chest frame and the first element is a drawer (Page 3, PP 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naim alone.

With regards to claim 8, Naim discloses a child safety latch according to claim 1, 
characterized in that the first (60 Figure 7) and second (70 Figure 7) engaging parts each comprise an element securing section (32 top and bottom, Figure 7) comprising and an element securing surface (38 Figure 4) comprising an adhesive layer (36 Figure 4).
However, Naim does not disclose a circular element securing surface.
However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that a change in shape involves only routine skill in the art, “absent persuasive evidence that the particular configuration of the claimed container was significant”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the element securing sections and surfaces from rectangular to circular, in order to eliminate the injury risk of sharp corners. 

With regards to claim 9, Naim teaches a child safety latch according to claim 8, 
characterized in that each element securing section (32 top and bottom, Figure 7) comprises a user gripping surface (10 left and right, Figure 3) on the opposite side thereof to the element securing surface which permits the user to press (Figure 3) against the engaging parts (60, 70 Figure 7) to secure the latch to the respective elements (bodies of 50 and 52, Figure 3) when in the locked state.

With regards to claim 10, Naim teaches a child safety latch according to claim 9, 
characterized in that the element securing sections (32 top and bottom, Figure 7) are circular (see modification of claim 8).

With regards to claim 11, Naim teaches a child safety latch according to claim 10, 
characterized in that the element securing surface (38 Figure 4) extends in a wider dimension than the prong assembly (the element securing surface [32 top, Figure 7] extends wider than the prong assembly [31 Figure 4] in the left/right dimension of Figure 8) or receiving means (the element securing surface [32 bottom, Figure 7] extends wider than the receiving means [100 Figure 5] in the right dimension of Figure 7) respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675